215 F.2d 271
HEMPHILL SOY PRODUCTS COMPANY, a corporation, Debtor, Appellant,v.SOUTHERN COTTON OIL COMPANY, a corporation, et al.
No. 14993.
United States Court of Appeals, Eighth Circuit.
Aug. 31, 1954.

Appeal from the United States District Court, for the Eastern District of Missouri.
Hal McHaney, Kennett, Mo., Hartley Pollock, Jr., John Shaw and William J. Costello, St. Louis, Mo., for appellant.
John C. Vogel, St. Louis, Mo., and John Hall Dalton, Kennett, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellee St. Louis Terminal Warehouse Company and motion of appellant.